DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims as amended are difficult to read. Applicant is required to use strike through and underline under “font” to amend the claims. Using Microsoft editing function makes the amendments unclear and often unreadable in the scanned documents. 
Claim 20: “by the fact that” appears erroneous and unnecessary.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: blood separation means in claim 7-9, 13 and 14. The part identified as 23 in figures 10, 12 and 13 corresponds to the blood separation means.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-9, 13-14 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 7 and 14 recite: “wherein the device further comprises blood separation means located at least one of said second and third inlets.” This is unclear. Grammar?
	Claims 7 and 14 recite the blood separation means as “to keep blood flows separated from each other when entering the respective inlets,” which is unclear. Part 
Claim 16: unclear what is intended by the separation wall as “susceptible to being placed in communication with a blood drawing union and/or with said first collecting volume.”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 15 and 21 are rejected under 35 U.S.C. 102(a1) as being anticipated by Yokoyama et al (US 2002/0094300)
Yokoyama teaches the device for blood filtering as claimed. See the annotated figure 7 copied herein. It has three inlets 5 a-c; and three filters 7b, 7e and 7f, each for venous blood and the cavity bloods. Collection volume is at 31, outlet at 6. Filter have closed profile, cylindrical, and delimit the filtering volumes and outlet/collection volume.
Inlets are at the upper portion; Outlet at the bottom. Second and third filters are side-by-side. First filter is interposed between 2nd and 3rd, and the outlet as is clearly visible in the figure. 
Conveying element – down spouts 21 and 26 in the figure.
There is an uninterrupted collection volume external to the filters – see the figure.
. 
    PNG
    media_image1.png
    928
    805
    media_image1.png
    Greyscale


Allowable Subject Matter
	Claims that are not rejected under the art rejection are allowable if corrected for any 112(b) issues and re-written in independent form including all of the limitations of the base claim and any intervening claims.
	The helical/screw conveying element, the partitions and other details in the dependent claims are patentable over the prior arts, the closest being Yokoyama and Tamari (cited below).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tamari (US 7,591,812) also anticipates the claims art-rejected as above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143.  The examiner can normally be reached on Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KRISHNAN S MENON/Primary Examiner, Art Unit 1777